DETAILED ACTION
This Office Action is in response to the arguments filed on April 21, 2021.
Acknowledgement
The arguments filed on April 21, 2021, responding to the office action mailed 2/5/2021, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 2 and 4-13 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 4, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ebihara (WO 2014-162969) in view of Miura (US 8,492,836) and in further view of Sadamatsu (US 2018/0097103).
With respect to claim 1, Ebihara (Figs. 4) discloses most aspects of the current invention including a semiconductor device, comprising:
a drift layer (20) of a first conductivity type which is a wide-gap semiconductor layer provided on an upper surface of a semiconductor substrate of the first conductivity type
a plurality of first well regions (30) each of a second conductivity type provided, being separated from one another in a surface layer of the drift layer
a first separation region (21) of the first conductivity type provided penetrating from a surface layer of each of the first well regions in a depth direction
a source region (40) of the first conductivity type provided in the surface layer of each of the first well regions
a first Schottky electrode (75) provided on an upper surface of the first separation region 
a first ohmic electrode (70) provided at least partially in a surface layer of the source region
a second well region (31) of the second conductivity type which is so provided in the surface layer of the drift layer as to sandwich the whole of the plurality of first well regions in a plan view and has an area larger than that of each of the first well regions
a second ohmic electrode (70) provided in part of the second well region
a source electrode (80) connected to the first Schottky electrode, the first ohmic electrode, and the second ohmic electrode
However, Ebihara does not teach a third well region of the second conductivity type which is so provided in the surface layer of the drift layer as to sandwich the second well region in a plan view and is also provided to overlap with a gate pad or a gate wire in plan view and has an area larger than that of the second well region;4Docket No. 515660USPreliminary Amendment a dividing region of the first conductivity type provided between the second well region and the third well region; and wherein the third well region has no ohmic connection to the source electrode.
On the other hand, Miura (Fig 2 and 4) shows a drift layer (20) of a first conductivity type which is a wide-gap semiconductor layer provided on an upper surface of a semiconductor substrate of the first conductivity type, a plurality of first well regions (41) each of a second conductivity type provided, being separated from one another in a surface layer of the drift layer, a second well region (42) of the second conductivity type which is so provided in the surface layer of the drift layer as to sandwich the whole of the plurality of first well regions in a plan view and has an area larger than that of each of the first well regions, a third well region (43) of the second conductivity type which is so provided in the surface layer of the drift layer as to sandwich the second well region in a plan view and is also provided to overlap with a gate pad or a gate wire (64) and has and has an area larger than that of the second well region, a dividing region of the first conductivity type provided between the second well region and the third well region. Miura teaches doing so to obtain a more highly reliable power semiconductor device 
It would have been obvious at the time the invention to one having ordinary skill in the art to have a third well region of the second conductivity type which is so provided in the surface layer of the drift layer as to sandwich the second well region in a plan view and is also provided to overlap with a gate pad or a gate wire in plan view and has an area larger than that of the second well region;4Docket No. 515660USPreliminary Amendment a dividing region of the first conductivity type provided between the second well region and the third well region in the device of Ebihara to obtain a more highly reliable power semiconductor device and to suppress a dielectric breakdown from occurring in the gate insulating film.
However, Miura does not teach the wherein the third well region has no ohmic connection to the source electrode.
On the other hand, Sadamatsu shows (Fig 9) a drift layer (20) of a first conductivity type, a plurality of first well regions (30) being separated from one another in a surface layer of the drift layer, a second well region (31a), a third well region (31b), wherein the third well region has no ohmic connection to a source electrode (80). Sadamatsu teaches doing so to prevent a test electrode including a first ohmic contact part and the source electrode including a second ohmic contact part from being joined by one well region, to suppress the stress current flowing from the test electrode to the well regions through the source electrode (par 111).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the third well region has no ohmic connection to the source electrode to prevent a test electrode including a first ohmic contact part and the source 
With respect to claim 2, Miura (Fig 2 and 4) shows a gate electrode (50) provided on an upper surface of the first well region sandwiched between the source region and the drift layer, with a gate insulating film (30) interposed therebetween, wherein the gate electrode is provided also in a region corresponding to an upper surface of the third well region.
With respect to claim 4, Miura (Fig 2 and 4) shows wherein a voltage V obtained from the equation below is equal to a voltage range of 1 kV or higher:

    PNG
    media_image1.png
    80
    143
    media_image1.png
    Greyscale

where the width of the dividing region in a direction connecting the second well region, and the third well region is W, the effective impurity concentration of the dividing region is N, the dielectric constant of semiconductor is E, and the elementary electric charge is q (column 10 line 26-30 and 49-67).
Regarding claim 4, Differences in the voltages will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such voltages are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the voltages and similar voltages are known in the art (see e.g. Miura), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Ebihara.
The specification contains no disclosure of either the critical nature of the claimed voltages or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 5, Miura (Fig 2 and 4) shows wherein the dividing region surrounds a second ohmic electrode in a plan view.
With respect to claim 6, Ebihara (Figs. 4) discloses further comprising: a second separation region of the first conductivity type provided penetrating from a surface layer of the second well region in a depth direction; and a second Schottky electrode provided on an upper surface of the second separation region.
With respect to claim 7, Miura (Fig 2 and 4) shows further comprising: a field insulating film (31) provided on at least part of the upper surface of the third well region, wherein the thickness of the field insulating film is larger than that of the gate insulating film, and the gate electrode is provided on the upper surface of the third well region, with the field insulating film interposed therebetween, in a region in which the field insulating film is provided.

With respect to claim 8, Miura (Fig 2 and 4) shows the gate electrode is provided on the upper surface of the third well region, with the field insulating film interposed therebetween, in a region corresponding to the upper surface of the third well region.
With respect to claim 9, Sadamatsu shows (Fig 9) shows further comprising: a well injection region (36) of the second conductivity type provided in a surface layer of the third well region, wherein the impurity concentration of the well injection region is higher than that of the first well region.
With respect to claim 12, Miura (Fig 2 and 4) shows wherein a punch through current flows between the second well region and the third well region through the dividing region.
With respect to claim 13, Miura (Fig 2 and 4) shows wherein an upper surface of the dividing region is in contact with an insulator.
Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ebihara (WO 2014-162969) in view of Miura and in further view of Sadamatsu and Furukawa (US 2013/0168700).
With respect to claim 10, Ebihara (Figs. 4) discloses most aspects of the current invention. However, Ebihara does not teach further comprising: at least one auxiliary conductive region of the second conductivity type provided in a surface layer of the dividing region, wherein the auxiliary conductive region electrically connects the second well region and the third well region.

On the other hand, Furukawa (Fig 2-8) shows a semiconductor device comprising a drift layer (21) of a first conductivity type, a plurality of first well regions (44, 45) each of a second conductivity type, a second well region (41) of the second conductivity type, a third well region (46) of the second conductivity type, further comprising at least one auxiliary conductive region (91-97) of the second conductivity type provided in a surface layer of the dividing region, wherein the auxiliary conductive region electrically connects the second well region and the third well region. Furukawa teaches doing so to form a low resistance contact region in a manner that the ohmic electrodes are sandwiched between the contact regions and the respective well regions, to obtain a good electrical contact between the well regions and the source pad or the sense pad (par 60).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising: at least one auxiliary conductive region of the second conductivity type provided in a surface layer of the dividing region, wherein the auxiliary conductive region electrically connects the second well region and the third well region in the device of Ebihara to form a low resistance contact region in a manner that the ohmic electrodes are sandwiched between the contact regions and the respective well regions, to obtain a good electrical contact between the well regions and the source pad or the sense pad.
With respect to claim 11, Furukawa (Fig 2-8) shows wherein a total length in which the auxiliary conductive region is provided is not larger than one tenth of a total length in which the dividing region is provided, the length in which the auxiliary conductive region is provided is a length in which the auxiliary conductive region is 
Regarding claim 11, Differences in the lengths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such lengths are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the lengths and similar lengths are known in the art (see e.g. Furukawa), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Ebihara.
The specification contains no disclosure of either the critical nature of the claimed lengths or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Response to Arguments
Applicant’s the arguments filed on April 21, 2021, responding to the office action mailed 2/5/2021, has been fully considered and are persuasive. Accordingly the previous rejection has been withdrawn. 
Applicant’s arguments with respect to claims 1, 2 and 4-13 have been considered but are moot because the arguments do not apply to the newly applied reference being used in the current rejection. The current office action is therefore non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        /Q. B./
Examiner, Art Unit 2814